

113 S1641 IS: West Virginia National Heritage Area Act of 2013
U.S. Senate
2013-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1641IN THE SENATE OF THE UNITED STATESNovember 4, 2013Mr. Rockefeller (for himself, Mr. Manchin, Mr. Cardin, and Ms. Mikulski) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the Appalachian Forest National Heritage Area, and for other purposes.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the West Virginia National Heritage
			 Area Act of 2013.(b)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of
				contents.TITLE I—Appalachian Forest National Heritage AreaSec. 101. Findings; purposes.Sec. 102. Definitions.Sec. 103. Appalachian Forest National Heritage
				Area.Sec. 104. Management plan.Sec. 105. Authorities, duties, and prohibition of the local
				coordinating entity.Sec. 106. Authorities and duties of the Secretary.Sec. 107. Relationship to other Federal agencies.Sec. 108. Property owners and regulatory
				protections.Sec. 109. Evaluation.Sec. 110. Funding.Sec. 111. Termination of authority.TITLE II—Heritage area extensionsSec. 201. Extension of the National Coal Heritage
				Area.Sec. 202. Extension of the Wheeling National Heritage
				Area.IAppalachian
			 Forest National Heritage Area101.Findings;
			 purposes(a)FindingsCongress
			 finds that—(1)the Heritage
			 Area—(A)is comprised of
			 18 counties that are located in West Virginia and western Maryland; and(B)taken as a
			 whole—(i)possesses
			 exceptional cultural, natural, and historical resources that form a cohesive
			 and nationally distinctive landscape;(ii)demonstrates
			 landscapes that arose from patterns of human activity that were shaped by the
			 geography of the forested central Appalachian Mountains; and(iii)reflects both
			 modern and historical uses by citizens who continue to affect, and be affected
			 by, the landscape of the forest;(2)there is a
			 national interest in protecting, conserving, restoring, promoting, and
			 interpreting the benefits of the Heritage Area for—(A)the residents of
			 the Heritage Area; and(B)visitors to the
			 Heritage Area;(3)nationally
			 significant historical and cultural resources located in the Heritage Area form
			 a unique aspect of the heritage of the United States;(4)with respect to
			 the economic development of the United States—(A)the timber
			 harvesting activities in the region helped fuel late 19th century and early
			 20th century industrial growth throughout the United States; and(B)prominent
			 industrialists of the region were also active in the national economy;(5)workers who
			 participated in the timber boom of the region brought a blending of cultures of
			 European and African-American immigrants;(6)the growth of
			 each community located in the region was impacted by the forested central
			 Appalachian Mountains;(7)the rich culture
			 of central Appalachia—(A)includes
			 folklife, music, dance, crafts, and other culturally rich traditions;
			 and(B)is inextricably
			 tied to the forest land of the region;(8)significant
			 historical and cultural sites and resources located in the Heritage Area
			 include—(A)historic sites
			 from the logging era (including the intact logging company town that is located
			 at the Cass Scenic Railroad State Park);(B)historic sites
			 that evidence conservation efforts (including structures constructed by the
			 Civilian Conservation Corps);(C)5 national
			 historic landmarks; and(D)segments of 4
			 National Scenic Byways and 1 All-American Road;(9)nationally
			 significant natural and physical resources in the Heritage Area include
			 spectacular natural, scenic, and recreational resources, featuring the core of
			 the central hardwood forest of the United States, which—(A)as a result of
			 sound forest management and protection of public land, grew from the original
			 cutting of the forest; and(B)includes—(i)the
			 remnants of old growth forests;(ii)protected
			 wilderness areas;(iii)14 national
			 natural landmarks;(iv)Federal and
			 State forest lands that were created to foster the regrowth of the forests of
			 the United States, including the Monongahela National Forest, and 9 State
			 forests;(v)experimental
			 forests that demonstrate the evolution of forestry management;(vi)forests managed
			 by public and private entities; and(vii)a
			 dynamic forest industry comprised of mills that demonstrate the ongoing
			 importance of the forest land and forest products to the region;(10)local public and
			 private partnerships that are based on the visions of the community and region
			 are working together to promote the stewardship, enhancement, and
			 interpretation of the resources of the Heritage Area;(11)to promote the
			 goals described in paragraph (10), local residents, organizations, and
			 governments support the establishment of a national heritage area; and(12)involvement by
			 the Federal Government would enhance the efforts to promote the cultural,
			 natural, historical, and recreational resources of the region that have been
			 made by—(A)the States of
			 West Virginia and Maryland;(B)political
			 subdivisions of the States of West Virginia and Maryland;(C)volunteer
			 organizations; and(D)private
			 businesses.(b)PurposesThe
			 purposes of this title are—(1)to provide a
			 cooperative management framework to the States of West Virginia and Maryland,
			 the political subdivisions of those States, and the citizens of those States to
			 conserve, enhance, and interpret the significant features of the forest, land,
			 water, and structures of the Heritage Area; and(2)to foster a close
			 working relationship with all levels of government, the private sector, and the
			 local communities of the region to enable those communities—(A)to conserve the
			 heritage of those communities; and(B)to continue to
			 pursue economic opportunities for those communities.102.DefinitionsIn this title:(1)Heritage
			 areaThe term Heritage Area means the Appalachian
			 Forest National Heritage Area established by section 103(a).(2)Local
			 coordinating entityThe term local coordinating
			 entity means the management entity for the Heritage Area designated by
			 section 103(d)(1).(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area developed under section 104(a).(4)MapThe
			 term map means the map entitled Appalachian Forest National
			 Heritage Area, numbered T07/80,000, and dated October 2007.(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.(6)StateThe
			 term State means each of the States of—(A)Maryland;
			 and(B)West
			 Virginia.103.Appalachian
			 Forest National Heritage Area(a)EstablishmentThere
			 is established the Appalachian Forest National Heritage Area.(b)BoundariesThe
			 Heritage Area shall include—(1)the Barbour,
			 Braxton, Grant, Greenbrier, Hampshire, Hardy, Mineral, Morgan, Nicholas,
			 Pendleton, Pocahontas, Preston, Randolph, Tucker, Upshur, and Webster Counties
			 of the State of West Virginia; and(2)the Allegany and
			 Garrett Counties of the State of Maryland.(c)Availability of
			 mapA map of the Heritage Area shall be on file and available for
			 public inspection in the appropriate offices of—(1)the National Park
			 Service; and(2)the local
			 coordinating entity.(d)Local
			 coordinating entityThe Appalachian Forest Heritage Area, Inc.,
			 shall—(1)serve as the
			 local coordinating entity for the Heritage Area; and(2)oversee the
			 development of a management plan under section 104(a).104.Management
			 plan(a)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to carry out this title, the local coordinating entity
			 shall develop and submit to the Secretary for approval a management plan for
			 the Heritage Area.(b)RequirementsThe
			 management plan shall—(1)present
			 comprehensive policies, goals, strategies, and recommendations for—(A)presenting to the
			 citizens of the United States the heritage of the region; and(B)encouraging the
			 long-term resource protection, enhancement, interpretation, funding,
			 management, and development of the Heritage Area;(2)take into
			 consideration and coordinate Federal, State, and local plans to present a
			 unified historic preservation and interpretation plan;(3)involve
			 residents, public agencies, and private organizations of the Heritage
			 Area;(4)describe actions
			 that units of government, private organizations, and citizens recommend for the
			 protection, enhancement, interpretation, funding, management, and development
			 of the resources of the Heritage Area;(5)identify—(A)existing and
			 potential sources of Federal and non-Federal funding for the protection,
			 enhancement, interpretation, funding, management, and development of the
			 resources of the Heritage Area; and(B)economic
			 development strategies for the protection, enhancement, interpretation,
			 funding, management, and development of the resources of the Heritage
			 Area;(6)include—(A)an inventory of
			 the cultural, natural, historical, educational, scenic, and recreational
			 resources contained in the Heritage Area, including a list of property
			 that—(i)is
			 related to the themes of the Heritage Area; and(ii)should be
			 protected, enhanced, managed, or developed;(B)a recommendation
			 of policies and strategies for resource management and protection, including
			 the development of intergovernmental cooperative agreements to manage and
			 protect the cultural, natural, historical, educational, scenic, and
			 recreational resources of the Heritage Area;(C)a program of
			 strategies and actions to implement the management plan that includes—(i)performance
			 goals;(ii)resource
			 protection plans;(iii)enhancement
			 strategies;(iv)interpretation
			 strategies; and(v)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any government, organization, business, or individual;(D)an analysis of,
			 and recommendations for, means by which Federal, State, and local programs may
			 best be coordinated to further the purposes of this title, including an
			 analysis of the role of the National Park Service and other Federal agencies
			 associated with the Heritage Area;(E)a business plan
			 that—(i)describes the
			 role, operation, financing, and functions of—(I)the local
			 coordinating entity; and(II)each of the
			 major activities included in the management plan; and(ii)provides
			 adequate assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan;
			 and(F)an interpretive
			 plan for the Heritage Area; and(7)list any
			 revisions to the boundaries of the Heritage Area proposed by the local
			 coordinating entity and requested by the affected local government.(c)Deadline;
			 termination of funding(1)DeadlineNot
			 later than 3 years after the date on which funds are made available under
			 section 110(a), the local coordinating entity shall submit the management plan
			 to the Secretary for approval.(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this section, the Secretary shall not provide to the local
			 coordinating entity any additional financial assistance under this title until
			 the management plan is submitted to and approved by the Secretary under
			 subsection (d)(1).(d)Approval of
			 management plan(1)ReviewNot
			 later than 180 days after the date of receipt of the management plan under
			 subsection (c)(1), the Secretary shall review and approve or disapprove the
			 management plan.(2)CriteriaIn
			 determining whether to approve the management plan, the Secretary shall
			 consider whether—(A)the management
			 plan meets all requirements identified in subsection (b); and(B)the local
			 coordinating entity has afforded adequate opportunity, including public
			 hearings, for public and governmental involvement in the preparation of the
			 management plan.(e)Action
			 following disapprovalIf the Secretary disapproves the management
			 plan under subsection (d)(1), the Secretary shall—(1)advise the local
			 coordinating entity in writing of the reasons for the disapproval;(2)make
			 recommendations for revisions to the management plan; and(3)not later than
			 180 days after the date of receipt of a proposed revision to the management
			 plan, approve or disapprove the proposed revision.(f)Amendments(1)In
			 generalThe Secretary shall review and approve or disapprove each
			 amendment to the management plan that the Secretary determines may
			 substantially alter the purposes of the Heritage Area.(2)Use of
			 fundsFunds made available under this title shall not be expended
			 by the local coordinating entity to implement an amendment described in
			 paragraph (1) until the Secretary approves the amendment.(g)Effect of
			 inactionIf the Secretary does not approve or disapprove a
			 management plan, revision, or change within 180 days after it is submitted to
			 the Secretary, then the management plan, revision, or change shall be deemed to
			 have been approved by the Secretary.105.Authorities,
			 duties, and prohibition of the local coordinating entity(a)AuthoritiesTo
			 prepare and carry out the management plan, the local coordinating entity may
			 use funds made available under this title to—(1)make grants
			 to—(A)political
			 jurisdictions;(B)nonprofit
			 organizations; and(C)other parties
			 located in the Heritage Area;(2)enter into
			 cooperative agreements with, or provide technical assistance to—(A)political
			 jurisdictions;(B)nonprofit
			 organizations;(C)Federal agencies;
			 and(D)other interested
			 parties;(3)hire and
			 compensate staff who have demonstrated expertise in the fields of—(A)cultural,
			 natural, and historical resources conservation;(B)economic and
			 community development; or(C)heritage
			 planning;(4)obtain funds from
			 any source (including a program that has a cost-sharing requirement);(5)contract for
			 goods or services; and(6)support
			 activities of partners, and any other activities, that—(A)further the
			 purposes of the Heritage Area; and(B)are consistent
			 with the management plan approved under section 104(d)(1).(b)DutiesIn
			 addition to developing the management plan, the local coordinating entity
			 shall—(1)for any fiscal
			 year for which Federal funds have been received by the local coordinating
			 entity under this title—(A)submit an annual
			 report to the Secretary that describes—(i)the
			 specific performance goals and accomplishments of the local coordinating
			 entity;(ii)the expenses and
			 income of the local coordinating entity;(iii)the amounts and
			 sources of matching funds;(iv)the amounts
			 leveraged with Federal funds and the sources of the leveraging; and(v)any grants made
			 to any other entities during the fiscal year; and(B)make available
			 for audit by Congress, the Secretary, and appropriate units of government, all
			 records pertaining to the expenditure of the funds and any matching funds;
			 and(2)encourage, by
			 appropriate means and consistent with the purposes of the Heritage Area, the
			 economic viability of the Heritage Area.(c)Prohibition on
			 the acquisition of real propertyThe local coordinating entity
			 shall not use Federal funds made available under this title to acquire real
			 property or any interest in real property.106.Authorities
			 and duties of the Secretary(a)Technical and
			 financial assistanceOn request of the local coordinating entity,
			 the Secretary may provide technical and financial assistance, on a reimbursable
			 or nonreimbursable basis, to the local coordinating entity for—(1)the development
			 and implementation of the management plan; and(2)other initiatives
			 of the local coordinating entity.(b)Cooperative
			 agreements(1)In
			 generalTo carry out this
			 title, the Secretary may enter into cooperative agreements with the local
			 coordinating entity and other public and private entities to provide assistance
			 under subsection (a).(2)RequirementsThe
			 cooperative agreement under paragraph (1) shall, at a minimum—(A)establish the
			 goals and objectives of the Heritage Area; and(B)include—(i)a
			 proposal relating to the conservation and interpretation of the Heritage Area;
			 and(ii)a
			 general outline describing each measure agreed to by the Secretary and the
			 local coordinating entity.107.Relationship
			 to other Federal agencies(a)In
			 generalThis title shall not affect the authority of any Federal
			 official to provide technical or financial assistance under any other
			 law.(b)Consultation
			 and coordinationThe head of any Federal agency planning to
			 conduct an activity that may have an impact on the Heritage Area shall, to the
			 maximum extent practicable—(1)consult with the
			 Secretary and the local coordinating entity regarding the activity; and(2)coordinate the
			 activity with the Secretary and the local coordinating entity.(c)Effect on other
			 Federal agenciesNothing in this title—(1)modifies, alters,
			 or amends any law (including a regulation) authorizing a Federal agency to
			 manage Federal land under the jurisdiction of the Federal agency;(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.108.Property
			 owners and regulatory protectionsNothing in this title shall be construed
			 to—(1)abridge the rights of any property owner,
			 whether public or private, including the right to refrain from participating in
			 any plan, project, program, or activity conducted within the Heritage
			 Area;(2)require any property owner to permit public
			 access (including Federal, Tribal, State, or local government access) to such
			 property or to modify any provisions of Federal, Tribal, State, or local law
			 with regard to public access or use of private lands;(3)alter any duly adopted land use regulation
			 or any approved land use plan or any other regulatory authority of any Federal,
			 State, or local agency or Tribal government, or to convey any land use or other
			 regulatory authority to any local coordinating entity;(4)authorize or imply the reservation or
			 appropriation of water or water rights;(5)diminish the authority of the State to
			 manage fish and wildlife including the regulation of fishing and hunting within
			 the Heritage Area; or(6)create any liability, or to have any effect
			 on any liability under any other law, of any private property owner with
			 respect to any persons injured on such private property.109.Evaluation(a)In
			 generalNot later than 3
			 years before the date on which authority for Federal funding terminates for the
			 Heritage Area, the Secretary shall conduct an evaluation of the accomplishments
			 of the Heritage Area and prepare a report with recommendations for the National
			 Park Service’s future role, if any, with respect to the Heritage Area.(b)Evaluation
			 componentsAn evaluation
			 prepared under subsection (a) shall—(1)assess the progress of the local
			 coordinating entity with respect to—(A)accomplishing the purposes of the
			 authorizing legislation for the Heritage Area; and(B)achieving the goals and objectives of the
			 approved management plan for the Heritage Area;(2)analyze the Federal, State, local, and
			 private investments in the Heritage Area to determine the leverage and impact
			 of the investments; and(3)review the management structure,
			 partnership relationships, and funding of the Heritage Area for purposes of
			 identifying the critical components for sustainability of the Heritage
			 Area.(c)RecommendationsBased upon the evaluation under subsection
			 (a), the Secretary shall prepare a report with recommendations for the National
			 Park Service’s future role, if any, with respect to the Heritage Area.(d)Submission to
			 CongressOn completion of a
			 report under subsection (c), the Secretary shall submit the report to—(1)the Committee on Energy and Natural
			 Resources of the Senate; and(2)the Committee on Natural Resources of the
			 House of Representatives.110.Funding(a)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this title $10,000,000, of which not more than $1,000,000 may be authorized
			 to be appropriated for any fiscal year.(b)Matching
			 funds(1)In
			 generalAs a condition of receiving assistance under subsection
			 (a), the local coordinating entity shall match any amounts provided to the
			 local coordinating entity under this title.(2)Forms of
			 paymentTo meet the matching requirement described in paragraph
			 (1), the local coordinating entity shall provide to the Secretary payments
			 that—(A)shall be derived
			 from non-Federal sources; and(B)may be in-kind
			 contributions of goods or services.111.Termination of
			 authority(a)In
			 generalSubject to subsection
			 (b), the authority of the Secretary to provide financial assistance under this
			 title terminates on the date that is 15 years after the date of enactment of
			 this Act.(b)ExceptionThe termination of authority of the
			 Secretary under subsection (a) shall not effect the authority of the Secretary
			 to provide to the local coordinating entity technical assistance and
			 administrative oversight.IIHeritage area
			 extensions201.Extension of
			 the National Coal Heritage AreaSection 107 of Division II of the National
			 Coal Heritage Area Act of 1996 (16 U.S.C. 461 note; 110 Stat. 4244) is amended
			 by striking 2012 and inserting 2017.202.Extension of
			 the Wheeling National Heritage AreaSection 157(i) of the Wheeling National
			 Heritage Area Act of 2000 (16 U.S.C. 461 note; 114 Stat. 967) is amended by
			 striking 2015 and inserting 2017.